    Case 2:18-cv-00075-BMM-KLD Document 247 Filed 10/20/20 Page 1 of 13

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 PETER THOMPSON,
                                                  CV 18–75–BMM–KLD
                      Plaintiff,

        vs.                                                     ORDER

 CITY OF BOZEMAN, a Montana
 Municipal Corporation, et al.,

                      Defendants.




      Plaintiff Peter Thompson (Thompson) filed a Complaint against numerous

Defendants. Doc. 1. Defendants US Bank, John Thorn, Scott Blando, and Wayne

Hirsch (Moving Defendants) filed a Motion to Dismiss under Rule 12(b)(6).

Doc. 16. United States Magistrate Judge Kathleen DeSoto recommended that

Moving Defendants’ motion to dismiss should be denied in part and granted in

part. Doc. 201 at 25. Moving Defendants objected to Judge DeSoto’s

recommendation. Doc. 205. Thompson objected to Judge DeSoto’s

recommendation. Doc. 230.

        JUDGE DESOTO’S FINDINGS AND RECOMMENDATIONS

      Thompson alleges the following state law claims against Moving

Defendants: (1) breach of contract; (2) breach of the covenant of good faith and
                                          1
    Case 2:18-cv-00075-BMM-KLD Document 247 Filed 10/20/20 Page 2 of 13

fair dealing; and (3) contract alteration. Doc. 201 at 12−17. Judge DeSoto

determined that Thompson alleges sufficient facts to support cognizable legal

theories for breach of contract and breach of the covenant of good faith and fair

dealing. Id. at 15. Judge DeSoto determined that Thompson alleges no facts to

support a claim for contract alteration. Id. Judge DeSoto recommended that

Moving Defendants’ motion to dismiss should be denied as to the claims against

Moving Defendants for breach of contract and the breach of the covenant of good

faith and fair dealing, and granted as to the claim against Moving Defendants for

contract alteration. Id. at 12−17.

      Thompson alleges the following federal law claims against Moving

Defendants: (1) civil rights violations under 42 U.S.C. § 1983; and (2) RICO

conspiracy. Judge DeSoto determined that Thompson had failed to bring these

claims within their respective statutes of limitations. Doc. 201 at 20−23. Judge

DeSoto recommended that Moving Defendants’ motion to dismiss should be

granted as to all of the federal law claims against Moving Defendants. Id.

                               LEGAL STANDARD

      This Court conducts de novo review of the portions of a magistrate judge’s

findings and recommendations to which a party properly objects. 28 U.S.C.

§ 636(b)(1). A party makes a proper objection by “identifying the parts of the

magistrate’s disposition that the party finds objectionable and presenting legal
                                           2
    Case 2:18-cv-00075-BMM-KLD Document 247 Filed 10/20/20 Page 3 of 13

argument and supporting authority, such that this Court is able to identify the

issues and the reasons supporting a contrary result.” Montana Shooting Sports

Ass’n v. Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010). This Court

will review for clear error the portions of a magistrate judge’s findings and

recommendations to which a party’s objections constitute only perfunctory

responses argued in an attempt to rehash the same arguments set forth in the

original response. Rosling v. Kirkegard, 2014 WL 693315, at *3 (D. Mont. Feb.

21, 2014). Clear error exists if this Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syraz, 235 F.3d

422, 427 (9th Cir. 2000).

                                   OBJECTIONS

MOVING DEFENDANTS

      Moving Defendants filed several objections to Judge DeSoto’s findings and

recommendations. Doc. 205. First, Moving Defendants argue that Judge DeSoto

should have issued a more precise finding regarding whether Thompson

sufficiently alleges the existence of a contract between Thompson and each of the

four Moving Defendants. Doc. 205 at 9. Judge DeSoto determined that Thompson

sufficiently alleges the existence of a contract between Thompson and Moving

Defendants. Doc. 201. Moving Defendants ask this Court to do the following:

(1) determine whether Thompson sufficiently alleges the existence of a contract
                                       3
    Case 2:18-cv-00075-BMM-KLD Document 247 Filed 10/20/20 Page 4 of 13

between Thompson and each of the four Moving Defendants; and (2) dismiss with

leave to amend the state law claims against each of the four Moving Defendants if

this Court determines Thompson fails to allege the existence of a contract with any

of the four Moving Defendants.

      This objection proves proper in identifying the parts of the findings and

recommendations that Moving Defendants find objectionable and presenting a

legal argument and supporting authority. See Holder, 2010 WL 4102940. This

Court will review de novo the portion of the findings and recommendations that

deals with whether Thompson sufficiently alleges the existence of a contract

between Thompson and Moving Defendants. Id.

      Second, Moving Defendants argue that Judge DeSoto should have

determined that Defendant Thorn’s verbal representations to Thompson cannot

constitute the terms of the contract because the parol evidence rule bars certain

verbal representations from being incorporated into the terms of a contract.

Doc. 205 at 10. Moving Defendants contend that Thompson cannot sufficiently

allege the existence of a contract if Defendant Thorn’s verbal representations are

not incorporated into the terms of the contract. Id. Moving Defendants ask this

Court to do the following: (1) determine that the parol evidence rule bars

Defendant Thorn’s verbal representations from being incorporated into the contract

between Thompson and Moving Defendants; (2) determine that Thompson fails to
                                   4
    Case 2:18-cv-00075-BMM-KLD Document 247 Filed 10/20/20 Page 5 of 13

allege sufficiently the existence of a contract between Thompson and Moving

Defendants; and (3) dismiss with leave to amend the state law claims against

Moving Defendants. Id.

      This objection proves improper. See Kirkegard, 2014 WL 693315. Judge

DeSoto resolved this argument directly in the findings and recommendations.

Doc. 205 at 14−15. Judge DeSoto determined that the complaint, when viewed in

the light most favorable to Thompson, alleges that Defendant Thorn’s verbal

representations explained the written terms of the contract rather than the verbal

representations constituting the terms of the contract. Doc. 201 at 14. This Court

will review for clear error this portion of the findings and recommendations. See

Syraz, 235 F.3d at 427.

      Third, Moving Defendants object to Judge DeSoto determination that

Thompson sufficiently alleges a claim for breach of the covenant of good faith and

fair dealing. Doc. 205. Moving Defendants contend that Judge DeSoto should

have determined whether Thompson sufficiently alleges a “special relationship”

between Thompson and Moving Defendants. Doc. 205 at 11−12 (citing Story v.

City of Bozeman, 242 Mont. 436, 451 (1990)). Moving Defendants ask this Court

to do the following: (1) determine whether Thompson sufficiently alleges the

existence of a “special relationship” between Thompson and Moving Defendants;

and (2) dismiss with leave to amend the claim against Moving Defendants for
                                         5
    Case 2:18-cv-00075-BMM-KLD Document 247 Filed 10/20/20 Page 6 of 13

breach of the covenant of good faith and fair dealing if this Court determines that

Thompson failed to allege a special relationship. Id.

      This objection proves proper in identifying the parts of the findings and

recommendations that Moving Defendants find objectionable and presenting a

legal argument and supporting authority. See Holder, 2010 WL 4102940. This

Court will review de novo the portion of Judge DeSoto’s findings and

recommendations that relates to Thompson’s claim against Moving Defendants for

breach of the covenant of good faith and fair dealing. Id.

THOMPSON

      Thompson objects to Judge DeSoto’s determination that Thompson failed to

bring his § 1983 claim and RICO claim within the relevant statutes of limitations.

Doc. 230. Thompson argues that the applicable statutes of limitations should begin

running with the last overt act. Id. at 10−13. No substantial difference exists

between this argument and the argument that Thompson brought in his original

response (Doc. 47) to Moving Defendants’ motion to dismiss.

      This objection proves improper. See Kirkegard, 2014 WL 693315.

Thompson’s objections are not directed at Judge DeSoto’s disposition; they are

recycled legal arguments from his original response. See Id. Judge DeSoto

directly addressed these arguments in the findings and recommendations. Doc.


                                          6
    Case 2:18-cv-00075-BMM-KLD Document 247 Filed 10/20/20 Page 7 of 13

201 at 17−19. This Court will review for clear error this portion of Judge DeSoto’s

findings and recommendations. See Syraz, 235 F.3d at 427.

                                    ANALYSIS

STATE LAW CLAIMS

      BREACH OF CONTRACT

      Thompson alleges that he entered into a contract with US Bank to finance

the construction of a house in Gallatin County, Montana. Doc. 9. Thompson

alleges that Defendant Thorn verbally represented that US Bank would allow

Thompson to make interest-only payments during the construction phase of the

loan. Id. Thompson alleges that Defendant Thorn verbally represented that US

Bank would extend the construction phase as often as Thompson needed to

complete construction of the house. Id. Thompson alleges that US Bank breached

this contract when it required him to make principal payments and failed to provide

extensions of the construction phase. Id.

      Moving Defendants filed a motion to dismiss under Rule 12(b)(6). Doc. 16.

When a party challenges a claim under Rule 12(b)(6), this Court presumes as true

all well-pleaded allegations, resolves all reasonable doubts and inferences in the

pleader’s favor, and views the pleading in the light most favorable to the non-

moving party. Barker v. Riverside Co. Office of Educ., 584 F.3d 821, 824 (9th Cir.

2009). This Court will grant a Rule 12(b)(6) motion only if, after viewing the
                                        7
    Case 2:18-cv-00075-BMM-KLD Document 247 Filed 10/20/20 Page 8 of 13

allegations in this manner, this Court finds that the allegations “lack . . . a

cognizable legal theory or . . . sufficient facts alleged under a cognizable legal

theory.” In re Tracht Gut, LLC, 836 F.3d 1146, 1151 (9th Cir. 2016).

      Neither party has provided a copy of the written contract between Thompson

and US Bank. Thompson alleges the terms of the contract in his complaint.

Doc. 9. This Court must assume as true and view in a light most favorable to

Thompson all of these factual allegations for purposes of a Rule 12(b)(6) motion to

dismiss. See Barker, 584 F.3d at 824. Thompson alleges that Defendant Thorn’s

verbal representations were not modifying the terms of the contract, rather

Thompson alleges that Defendant Thorn was explaining the fine print of the

written contract. This Court must treat this allegation as true. See Barker, 584

F.3d at 824. Thompson sufficiently alleges the existence of a contract with US

Bank. See In re Tracht, 836 F.3d at 1151.

      Thompson alleges that US Bank breached this contract when it required him

to make principal payments and denied extensions of the construction phase.

Doc. 9. This Court must view these allegations as true. See Barker, 584 F.3d at

824. These facts, if true, constitute a cognizable legal theory for breach of

contract. See In re Tracht, 836 F.3d at 1151. Thompson sufficiently alleges that

US Bank breached the contract between Thompson and US Bank. Id. Moving


                                            8
    Case 2:18-cv-00075-BMM-KLD Document 247 Filed 10/20/20 Page 9 of 13

Defendants’ motion to dismiss (Doc. 16) the breach of contract claim is denied as

it relates to US Bank.

      Thompson makes no allegation in his complaint of the existence of a

contract with Defendants Thorn, Blando, or Hirsch. Thompson has not pleaded

sufficiently a claim against Defendants Thorn, Blando, or Hirsch for breach of

contract. Moving Defendants’ motion to dismiss (Doc. 16) is granted as it relates

to the claim against Defendants Thorn, Blando, and Hirsch for breach of contract.

      BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

      This Court determined above that Thompson sufficiently alleges the

existence of a contract between Thompson and US Bank. This contract, under

Montana law, contains an implied covenant of good faith and fair dealing. Mont.

Code. Ann. § 28-1-211. The existence of a contract represents a prerequisite for a

claim of breach of the implied covenant of good faith and fair dealing.

Knucklehead Land Co. v. Accutile, Inc., 2007 MT 301, ¶18, 172 P.3d 116.

      Moving Defendants argue that Thompson’s claim for breach of the covenant

of good faith and fair dealing must be dismissed because Thompson fails to allege

a “special relationship” between Thompson and Moving Defendants. Doc. 205 at

17−18 (citing Story v. City of Bozeman, 242 Mont. 436, 451 (1990)). Under

Montana law, the covenant of good faith and fair dealing is implied in every

contract, not only those contracts between parties with special relationship. See
                                         9
   Case 2:18-cv-00075-BMM-KLD Document 247 Filed 10/20/20 Page 10 of 13

Mont. Code. Ann. § 28-1-211. The “special relationship” requirement in Story v.

City of Bozeman instead stands as a prerequisite for certain tort-type contract

damages stemming from traditional contract-related torts such as fraud, fraudulent

inducement, and tortious interference with a contract. 242 Mont. 436, 451 (1990).

Thompson does not allege the tort-type contract damages discussed in Story v. City

of Bozeman. Thompson’s claim against US Bank for breach of the covenant of

good faith and fair dealing does not require an allegation of a special relationship

to survive a Rule 12(b)(6) motion. Moving Defendants’ motion to dismiss (Doc.

16) is denied as it relates to the claim against US Bank for the breach of the

covenant of good faith and fair dealing.

      Instead, Thompson alleges that US Bank was a party to a contract that

required US Bank to provide Thompson with extensions to the construction phase

of the home loan. Doc. 9. This Court must view these allegations as true. See

Barker, 584 F.3d at 824. These facts, if true, constitute a cognizable legal theory

for breach of the covenant of good faith and fair dealing. See In re Tracht, 836

F.3d at 1151. Moving Defendants’ motion to dismiss (Doc. 16) the breach of the

covenant of good faith and fair dealing claim is denied as it relates to US Bank. Id.

      Thompson does not make any allegations of the existence of a contract

between himself and Defendants Thorn, Blando, or Hirsch. The existence of a

contract is a prerequisite for a claim of breach of the implied covenant of good
                                           10
   Case 2:18-cv-00075-BMM-KLD Document 247 Filed 10/20/20 Page 11 of 13

faith and fair dealing. Knucklehead, at ¶18. Thompson has not pleaded

sufficiently a claim against Defendants Thorn, Blando, and Hirsch for breach of

the covenant of good faith and fair dealing. See In re Tracht, 836 F.3d at 1151.

Moving Defendants’ motion to dismiss (Doc. 16) is granted as it relates to the

claim against Defendants Thorn, Blando, and Hirsch for breach of the covenant of

good faith and fair dealing.

      CONTRACT ALTERATION

      No party objects to Judge DeSoto’s findings and recommendations as it

relates to Thompson’s claim against Moving Defendants for contract alteration.

Judge DeSoto’s findings and recommendations as it relates to Thompson’s claim

of contract alteration is adopted in full. Moving Defendants’ motion to dismiss

(Doc. 16) the contract alteration claim is granted as it relates to Defendants US

Bank, Thorn, Blando, and Hirsh.

FEDERAL LAW CLAIMS

      This Court finds no clear error in Judge DeSoto’s findings and

recommendations as it relates to Thompson’s federal law claims against Moving

Defendants. See Rosling v. Kirkegard, 2014 WL 693315, at *3. This Court

determines the statute of limitations for actions brought under 42 U.S.C. § 1983 by

looking to the forum state for the statute of limitations applicable to personal injury

cases. Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir. 2994). The statute of
                                      11
    Case 2:18-cv-00075-BMM-KLD Document 247 Filed 10/20/20 Page 12 of 13

limitations in Montana for personal injury cases is three years. Mont. Code. Ann.

§ 27-2-204. The statute of limitations “accrues when the plaintiff knows or has

reason to know of the injury which is the basis of the action.” Maldonado, 370

F.3d at 955. Thompson’s interactions with Moving Defendants in April 2012

provided Thompson with notice of the injury that gave rise to his § 1983 claim.

Thompson waited more than 6 years to file suit in November 2018. Doc. 1.

Thompson brought his claim for civil rights violations under § 1983 outside the

three-year statute of limitations.

      The statute of limitations for a RICO conspiracy is four years. Rotella v.

Wood, 528 U.S. 549, 552 (2000). The alleged conspiracy occurred in April 2012.

Thompson filed suit more than 6 years later in November 2018. Doc. 1.

Thompson brought his claim for RICO conspiracy outside the four-year statute of

limitations.

      Judge DeSoto’s findings and recommendations as it relates to Thompsons

federal law claims against Moving Defendants is adopted in full. Id. Thompson’s

federal law claims against Moving Defendants are dismissed with prejudice.

                                     ORDER

      IT IS ORDERED that Judge DeSoto’s findings and recommendations

(Doc. 201) is adopted in part.


                                        12
   Case 2:18-cv-00075-BMM-KLD Document 247 Filed 10/20/20 Page 13 of 13

      IT IS FURTHER ORDERED that Moving Defendants’ Motion to Dismiss

(Doc. 16) is GRANTED in part and DENIED in part.

      Moving Defendants’ Motion to Dismiss (Doc. 16) is DENIED as relates to

Thompson’s claims against US Bank for breach of contract and breach of the

covenant of good faith and fair dealing.

      Moving Defendants’ Motion to Dismiss (Doc. 16) is GRANTED as it

relates to the remaining claims against Moving Defendants.

      1. Thompson’s claim against Defendants Thorn, Blando, and Hirsch for

breach of contract is DISMISSED with leave to amend.

      2. Thompson’s claim against Defendants Thorn, Blando, and Hirsch for

breach of the covenant of good faith and fair dealing is DISMISSED with leave to

amend.

      3. Thompson’s claim against Defendants US Bank, Thorn, Blando, and

Hirsch for contract alteration is DISMISSED with leave to amend.

      4. Thompson’s federal § 1983 and RICO conspiracy claims against

Defendants US Bank, Thorn, Blando, and Hirsch are DISMISSED with prejudice.

      5. Defendants Thorn, Blando, and Hirsch are DISMISSED as defendants.

      DATED this 20th day of October, 2020.




                                           13
